Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “midway . . . value” on lines 2-23 is unclear and confusing, as such indefinite. For example, it s unclear what the “relay capacitance”, “target impedance” and “midway” are, how the device can be “disposed in midway of the line” how the impedance can be “viewed from the supply” and how the processor can “recognize” the target impedance to “determined” it,    The description is incomplete because the processor is not connected anything. Thus, the claimed “processor” may not perform the recited function. The recitation “a plurality” on line 9 is confusing because it is unclear if this is additional “plurality” or a further recitation of the previously claimed “plurality” on line 5.
In claims 3-4, it is unclear how the processor can “determine” the capacitance range since the processor does not have a structural relationship with the capacitors.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 USC 102 (a((2) as being anticipated by Morii (JP2017069823) as cited in the IDS filter on 12/16/2020. 
Regarding to Claim 1, as the best construed, Morii discloses the circit as shown on Figures 1-2 comprising:
- a variable capacitor unit (VC1. VC2) including a plurality of capacitors and a plurality of semiconductor switches (S1-Sn) ; and 
-a processor (32), wherein, in the variable capacitor unit, a plurality of capacitor circuits are connected in parallel, in each capacitor circuit, the capacitor connected in series to the semiconductor switch, the processor determines a target capacitance value of a capacitance value of the variable capacitor unit, the processor changes the capacitance value of the variable capacitor unit to the determined target capacitance value by switching the plurality of semiconductor switches on or off separately, and when changing the capacitance value to the determined target capacitance value, the processor (32) changes the capacitance value to a relay capacitance value different from the target capacitance value, and changes the capacitance value to the target capacitance value after the capacitance value is changed to the relay capacitance value. Noted that the calculation means (32A1) and the target determination means (32A2) of the processor (32) calculates the target impedance  for control the capacitors. Also, the limitation “relay capacitance” is not given any patentable weight since it is unclear and not understandable.

Regarding to Claim 2, inherently, wherein the plurality of capacitor circuits are divided into a plurality of groups (VC1, VC2), and the processor (32) changes the capacitance value to the relay capacitance value by switching on or off all semiconductor switches (S1-Sn) that need to be switched for a change to the target capacitance value among semiconductor switches belonging to one group.  
Regarding to Claim 5, wherein the processor (32) changes the capacitance value to the relay capacitance value by switching on or off a semiconductor switch (S1-Sn) included in one of the plurality of capacitor circuits.


                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 USC 103 as being unpatentable over  Morii (JP2017069823) as cited in the IDS filter on 12/16/2020. 
         Morii discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a capacitance value range determined by a minimum value and a maximum value of a plurality of capacitance values of capacitors belonging to each group is different from a capacitance value range of another group, and when the capacitance value is increased by a change to the target capacitance value, the processor changes the capacitance value to the relay capacitance value by switching on or off all semiconductor switches that need to be switched for the change to the target capacitance value among semiconductor switches belonging to a group, for which a value of the capacitance value range is the smallest, among a plurality of groups, each group including a semiconductor switch that needs to be switched on or 64off as called for in claim 3.  
-a capacitance value range determined by a minimum value and a maximum value of a plurality of capacitance values of capacitors belonging to each group is different from a capacitance value range of another group, and when the capacitance value is decreased by a change to the target capacitance value, the processor changes the capacitance value to the relay capacitance value by switching on or off all semiconductor switches that need to be switched for the change to the target capacitance value among semiconductor switches belonging to a group, for which a value of the capacitance value range is the largest, among a plurality of groups, each group including a semiconductor switch that needs to be switched on or off as called in claim 4.  
        A skilled artisan realizes that the circuit of Morii has the same structure as the claimed circuit as stated above in which  all capacitors have limit values of limit tuning range. Although  Morii does not disclose this range as claimed; however, lacking of showing of criticality,  determining and adjusting the capacitance range is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Morii is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the capacitance range and adjusting this range of Morii as claimed for the purpose of accommodating with requirement of a predetermined system. 


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842